DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/23/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-15, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,842,787 issued to Kang et al. (“Kang”) in view of U.S. Patent 9,929,716 issued to Lee et al. (“Lee”), U.S. Patent 7,975,530 issued to Whalen et al. (“Whalen”), U.S. Patent 7,468,608 issued to Feucht et al. (“Feucht”) and U.S. Patent 5,990684 issued to Merrill (“Merrill”).

As for claim 11, Kang discloses a fluidic device (Figs. 2 and 9) comprising:
a base structure comprising: (i) a substrate (110); and (ii) at least one bulk acoustic wave resonator structure (120) supported by the substrate (110), the at least one bulk acoustic wave resonator structure (120) including a piezoelectric material (123), a top side electrode (125) arranged over a portion of the piezoelectric material, 
a wall structure (141, 141P) arranged over the at least one anchoring region (110G) and defining lateral boundaries of a space and containing the active region (see Fig. 2),
wherein the wall structure (141, 141P) laterally bounds the at least one protrusion on opposing sides of at least one of the at least one protrusion or extends into at least one of the at least one recess (see Fig. 3).
Although Kang discloses a space (above 120 and below 140) that is empty and could accommodate a fluid, Kang does not disclose that the wall structure defines lateral boundaries of a fluidic passage arranged to receive a fluid, in part, because Kang does not explicitly disclose that the resonator structure is used to in biological or chemical devices that measure fluids.  Instead, Kang discloses that the resonator structure is used in filters, oscillators and other components (Kang: col. 1, lines 20-29).
However, Lee discloses that resonator structures can be used in biological or chemical devices in addition to filters and oscillators (Lee: col. 1, lines 38-41).  Whalen (col. 1, line 57 - col. 2, line 16), Feucht (col. 1, lines 13-26; col. 4, lines 26-36) and 
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the wall structure of Kang to define lateral boundaries of a fluidic passage arranged to receive a fluid as disclosed by Whalen and Merrill and to include inlets and outlets as disclosed by Whalen and Merrill in order to allow the resonator structure to perform chemical or biological detection (Lee: col. 1, lines 38-41; and Whalen: col. 1, line 57 - col. 2, line 16;  and Feucht: col. 1, lines 13-26; col. 4, lines 26-36; and Merrill: col. 8, line 9 - col. 10, line 50).

As for claim 12, Kang as modified by Lee, Whalen, Feucht and Merrill discloses all the limitations of the claimed invention
except that the at least one anchoring feature comprises a vertical dimension of at least about 1 micron.  Kang discloses that the anchoring features promote the adhesion between the cap and the substrate (Kang: col. 12, lines 13-19) in a manner similar to the claimed invention, but Kang does not disclose the size of the anchoring features.
Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the size of the anchoring feature of Kang, Lee, Whalen, Feucht and Merrill to be the claimed size in order to achieve the predictable result of promoting adhesion between the cap and substrate and because it has been held that the claimed size does not render the claimed invention patentably distinct from the prior art.

	As for claim 13, Kang as modified by Lee, Whalen, Feucht and Merrill discloses that the at least one recess (Kang: 110G) comprises a plurality of recesses (Kang: see Fig. 9) and that the wall structure extends into more than one of the plurality of recesses (Kang: see Fig. 9).

As for claim 14, Kang as modified by Lee, Whalen, Feucht and Merrill discloses a cover structure (Kang: 140 and Whalen: 80) arranged over the wall structure (Kang: 141, 141P) and defining an upper boundary of the fluidic passage (Kang: see Fig. 2 and Whalen: see Fig. 1).



As for claim 22, Kang as modified by Lee, Whalen, Feucht and Merrill discloses that the wall portion (Kang: 141, 141P) comprises a footer portion (Kang: 171) overlying the at least one anchoring region (Kang: 110G), wherein the footer portion (Kang: 171) laterally bounds the at least one protrusion or extends into the at least one recess (Kang: see Fig. 3).

As for claim 23, Kang as modified by Lee, Whalen, Feucht and Merrill discloses that the footer portion (Kang: 171) comprises a width that exceeds a width (Kang: i.e. a width of 141P) of the wall structure (Kang: 141, 141P).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,842,787 issued to Kang et al. (“Kang”) in view of U.S. Patent 9,929,716 issued to Lee et al. (“Lee”), U.S. Patent 7,975,530 issued to Whalen et al. (“Whalen”), U.S. Patent 7,468,608 issued to Feucht et al. (“Feucht”) and U.S. Patent 5,990684 issued to Merrill (“Merrill”) as applied to claim 11, further in view of U.S. Patent Application Publication 2017/0244379 by Yang et al. (“Yang”).


except that the wall structure comprises at least one of a photosensitive material, photoresist, or epoxy.  Kang discloses that the wall structure may be made of a polymer material, but also that the cap is not limited to this material (Kang: col. 7, lines 62-67).
However, Yang discloses a similar wall structure that comprises at least one of a photosensitive material, photoresist, or epoxy (Yang: paragraphs [0065] and [0069]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the wall structure of Kang, Lee, Whalen, Feucht and Merrill to comprise at least one of a photosensitive material, photoresist, or epoxy as disclosed by Yang because  it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  See MPEP 2144.07 and in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,842,787 issued to Kang et al. (“Kang”) in view of U.S. Patent 9,929,716 issued to Lee et al. (“Lee”), U.S. Patent 7,975,530 issued to Whalen et al. (“Whalen”), U.S. Patent 7,468,608 issued to Feucht et al. (“Feucht”) and U.S. Patent 5,990684 issued to Merrill (“Merrill”) as applied to claim 11, further in view of U.S. Patent 7,914,740 issued to Zhang et al. (“Zhang”).


except that at least one functionalization material is arranged over at least a portion of an active region.
However, Zhang discloses at least one functionalization material (Zhang: 140) arranged over at least a portion of an active region (121, 110, 122).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the active region of Kang, Lee, Whalen, Feucht and Merrill by including the functionalization material as taught by Zhang in order to determine the presence of target substances more quickly and more accurately than prior art systems and methods (Zhang: col. 1,lines 20-27 and col. 2, lines 1-5).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,842,787 issued to Kang et al. (“Kang”) in view of U.S. Patent 9,929,716 issued to Lee et al. (“Lee”), U.S. Patent 7,975,530 issued to Whalen et al. (“Whalen”), U.S. Patent 7,468,608 issued to Feucht et al. (“Feucht”), U.S. Patent 5,990684 issued to Merrill (“Merrill”), U.S. Patent Application Publication 2017/0244379 by Yang et al. (“Yang”) and U.S. Patent 7,914,740 issued to Zhang et al. (“Zhang”) as applied to claim 17, further in view of U.S. Patent Application Publication 2015/0232912 by Kurioka et al. (“Kurioka”).


except a self-assembled monolayer arranged between the at least one functionalization material and the top side electrode.
However, Kurioka discloses a self-assembled monolayer (SAM; paragraph [0137]) arranged between at least one functionalization material (200) and a top side electrode (13).  Kurioka discloses that the self-assembled monolayer immobilizes a substance used to detect hydrogen peroxide made by a reaction of a sample with an enzyme (paragraphs [0137] and [0144])
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the fluidic device of Kang, Lee, Whalen, Feucht, Merrill Yang and Zhang by including the self-assembled monolayer as taught by Kurioka in order to allow particular substances to be detected (e.g. glucose or cholesterol; Kurioka: paragraph [0121]).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,842,787 issued to Kang et al. (“Kang”) in view of U.S. Patent 9,929,716 issued to Lee et al. (“Lee”), U.S. Patent 7,975,530 issued to Whalen et al. (“Whalen”), U.S. Patent 7,468,608 issued to Feucht et al. (“Feucht”), U.S. Patent 5,990684 issued to Merrill (“Merrill”), U.S. Patent Application Publication 2017/0244379 by Yang et al. (“Yang”), U.S. Patent 7,914,740 issued to Zhang et al. (“Zhang”) and U.S. Patent Application Publication 2015/0232912 by Kurioka et al. (“Kurioka”) as applied to claim 18, further in view of U.S. Patent Application Publication 2009/0184002 by Furukawa et al. (“Furukawa”).

As for claim 19, Kang as modified by Lee, Whalen, Feucht, Merrill, Yang, Zhang and Kurioka discloses all the limitations of the claimed invention
except an interface layer arranged between the self-assembled monolayer and the top side electrode.
However, Furukawa discloses an interface layer arranged between a self-assembled monolayer and a top side electrode (paragraph [0019]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the fluidic device of Kang, Lee, Whalen, Feucht, Merrill Yang, Zhang and Kurioka by including the interface layer as taught by Furukawa to create a stable bond between the self-assembled monolayer and the electrode, leading to a longer lifetime of the biosensor device (Furukawa: paragraph [0019]). 

As for claim 20, Kang as modified by Lee, Whalen, Feucht, Merrill, Yang, Zhang, Kurioka and Furukawa discloses all the limitations of the claimed invention including a hermeticity layer (Yang: 127),
except that the hermeticity layer is arranged between an interface layer and a top side electrode.
However, before the effective filing date of the present application, Yang recognized the need for a hermeticity layer (paragraph [0055]).  Yang discloses that the .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,842,787 issued to Kang et al. (“Kang”) in view of U.S. Patent 9,929,716 issued to Lee et al. (“Lee”), U.S. Patent 7,975,530 issued to Whalen et al. (“Whalen”), U.S. Patent 7,468,608 issued to Feucht et al. (“Feucht”), U.S. Patent 5,990684 issued to Merrill (“Merrill”) and U.S. Patent Application Publication 2017/0244379 by Yang et al. (“Yang”) as applied to claim 16, further in view of U.S. Patent 7,914,740 issued to Zhang et al. (“Zhang”).


except the recited method.
However, Zhang discloses a method for biological or chemical sensing, the method comprising:
supplying a fluid containing an analyte (Zhang: step 430) to the fluidic device, wherein said supplying is configured to cause at least some of the analyte to bind to the at least one functionalization material (col. 4, lines 26-32);
inducing a bulk acoustic wave in the active region (steps 420, 440); and
sensing a change in at least one of an amplitude-magnitude property, a frequency property (steps 450, 460), or a phase property of the at least one bulk acoustic wave resonator structure to indicate at least one of presence or quantity of target species bound to the at least one functionalization material.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the fluidic device of Kang, Lee, Whalen, Feucht, Merrill and Yang by using it in the method as taught by Zhang in order to determine the presence of target substances more quickly and more accurately than prior art systems and methods (Zhang: col. 1,lines 20-27 and col. 2, lines 1-5).
Kang as modified by Lee, Whalen, Feucht, Merrill, Yang and Zhang discloses supplying a fluid containing an analyte (Zhang: step 430) into the fluidic passage (so that the fluid can contact the surface of the resonator (Zhang: Fig. 3B)  of the fluidic device according to claim 16 (see the rejection of claim 16 above).

Response to Arguments
Applicant's arguments filed 7/23/2021 have been fully considered but they are not persuasive.
On page 6 of the Remarks, Applicant argues that Feucht does not disclose a fluidic passage that contains the active region.  However, the examiner notes that the rejection no longer relies on Feucht to disclose the recited fluidic passage.
On page 7 of the Remarks, Applicant argues that modifying Kang would change render Kang unsatisfactory for its intended purpose.  The examiner respectfully disagrees.  The purpose of Kang is to bond one substrate to another.  This purpose is retained in the combination of the rejection.  Furthermore, the seal between the substrates of Kang would be maintained so that fluid would not leak from the device.  Maintaining the seal would be a predictable result because Whalen and Merrill both suggest using resonator structures with fluids to detect chemicals in the fluids and Lee suggests that resonator structures that are used in filters and oscillators (as in Kang) may also be used to detect chemicals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853